REQUESTED BY: Senator Carol McBride Pirsch Member of the Legislature Room 1126, State Capitol Lincoln, NE 68509
Dear Senator Pirsch:
This is in response to your inquiry concerning the administration of Community Development Block Grant Funds by the State Department of Economic Development.
You state that you need this information for your legislative duties.
Specifically, you ask: Is the Department of Economic Development legally required to draft rules and regulations to administer the federal funds under the above program? Answer, no.
As you state, the federal regulation concerning the administration by the state of CDBG non-entitlement funds are contained in 24 C.F.R. § 570.
These federal regulations require, among other things, record keeping by the state; § 570.497; performance reports sufficient to provide an adequate basis for the determinations required to be made by the Secretary of Housing and Urban Development; § 570.498; certification by the state that the grant `will be conducted and administered in conformity with Public Law 88-352 and Public Law 90-284,' and that the grantee will comply with the other provisions of the Act and other applicable laws.
In the comments explaining said regulations it is pointed out that numerous persons requested greater specification of the content and form of the state's annual report to the Secretary beyond the general requirement in the regulations. However, the department determined that the necessity of further prescription of the contents of the annual performance reports had not been established.
We find nothing in said regulations requiring the recipient state to promulgate formal rules and regulations.
Neb.Rev.Stat. § 81-1228 (Reissue 1981) provides in part:
   The Department of Economic Development shall have the following powers:
. . .
. . .
      (3) To adopt, amend, and repeal rules, regulations, and bylaws governing its procedures and activities;
. . .
      (5) To submit and adopt all necessary plans, enter into contracts, and accept gifts, grants, and federal funds; and. . .
While the department has the authority to adopt rules and regulations, we find nothing requiring them to do so to administer the block grant funds here in question.
Very truly yours, PAUL L. DOUGLAS Attorney General Mel Kammerlohr Assistant Attorney General